                                               IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF ALASKA


                       UNITED STATES OF AMERICA,           )
                                                           )
                                          Plaintiff,       )
                       v.                                  )
                                                           )
                       DONALD GARNER,                      )
                                                           )
                                                           )
                                         Defendant.        )
                       ___________________________________ )

                       Case No. 3:19-cr-00120-SLG-DMS-2



                               NOTICE OF ATTORNEY AND CONSENT TO ELECTRONIC SERVICE


                              COMES NOW REX LAMONT BUTLER of Rex Lamont Butler and Associates, Inc., P.C.,

                       and hereby enters his appearance as private counsel in the case captioned above.

                              All documents should be mailed to defense counsel at 745 W. 4th Avenue, Ste., 300,
Rex Lamont Butler      Anchorage, Alaska, 99501, or forwarded electronically to rexbutlercalendar@gmail.com
and Associates, Inc.
  745 W. 4th Ave.,
     Suite 300
Anchorage, Alaska
      99501                   Respectfully Submitted this 22nd day of October, 2019, in Anchorage, Alaska.
   907-272-1497
  907-276-3306 (f)



                                                                           /s/ Rex Lamont Butler
                                                                           745 W. 4th Avenue, Suite 300,
                                                                           Anchorage, Alaska 99501.
                                                                           (907) 272.1497
                                                                           (907) 276.3306
                                                                           rexbutlercalendar@gmail.com
                                                                           ABN: 8310105




                       Case 3:19-cr-00120-SLG-DMS Document 5 Filed 10/22/19 Page 1 of 2
                       Certificate Of Service:


                              I hereby certify on this 22nd day of October, 2019, a true and accurate copy of this request

                       were served upon AUSA Kyle Reardon, 222 W. 7th Avenue, #9, Room 253, Anchorage, Alaska,

                       99513-7567, via electronic filing.



                       /s/ Rex Lamont Butler




Rex Lamont Butler
and Associates, Inc.
  745 W. 4th Ave.,
     Suite 300
Anchorage, Alaska
      99501
   907-272-1497
  907-276-3306 (f)




                       Case 3:19-cr-00120-SLG-DMS Document 5 Filed 10/22/19 Page 2 of 2
